DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in response to the application filed on 12/07/21.
Claims 1-20 are presented for examination.
Claims 1-3, 6-11 & 14-20 are currently amended.

Response to Arguments
5.	Applicant's arguments and amendment filed on 12/07/21 regards to 103 rejection (Claims 1-20) have been fully considered but they are moot with the new ground of rejection necessitated by applicant’s amendment. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1-5, 8-13, 16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Interdigital et al. (hereinafter referred as Interdigital) NPL document, “Discussion on possible privacy/confidentiality attacks in PLMN integrated”, Reno, USA, 26 April 2019 (as disclosed in the IDS), in view of Park et al. (hereinafter referred as Park) US Patent Application Publication No. 2020/0329524 A1.
	Regarding claims 1 & 9: Interdigital discloses a network (See FIG. 1; access and mobility management function (AMF)) /a method in a wireless communication system, comprising: 
	receiving a radio resource control (RRC) resume request message (corresponds to registration request) in a closed access group (CAG) cell (See section 4.1; accessing a CAG cell) from a user equipment (UE) (See FIG. 1 & Pages 2-3; the AMF receives a registration request via RRC from a user equipment (UE))); 
	identifying whether at least one CAG identifier (ID) broadcasted in a CAG cell is included in an allowed CAG list of the UE in response to receiving the RRC resume request message (See FIG. 1 & Pages 2-3; the AMF checks there is at least one match between CAG ID(s) from NR-RAN allowed CAG list from the subscription in response to the registration request); and 
	proceeding with a RRC resume procedure in the CAG cell in response to identifying that the at least one CAG ID is included in the allowed CAG list (See FIG. 1 & Pages 2-3; if the AMF finds a matching CAG ID, then the UE is allowed to access the CAG cell (i.e., registration is accepted).
	Interdigital does not explicitly disclose that the AMF comprising: a radio communications circuitry; and a processing circuitry coupled with the radio communications circuitry, configured to:
	 receive a radio resource control (RRC) resume request message from a user equipment (UE) in an RRC inactive state that is registered to the network; and
	identify whether at least one CAG identifier (ID) broadcasted in a CAG cell is included in an allowed CAG list of the UE in response to receiving the RRC resume request message.
	However, Park from the same field of endeavor discloses the AMF (See FIG. 21 & Para. 0071; base station (i.e., gNB)) comprising: 
	a radio communications circuitry (See FIG. 21 & Para. 0071; gNB includes one or more processors); and a processing circuitry (See FIG. 21 & Para. 0069-0071; gNB includes a transceiver), coupled with the radio communications circuitry, configured to:
	receive a radio resource control (RRC) resume request message in a closed access group (CAG) cell from a user equipment (UE) (See FIG. 21 & Para. 0189; the base station receives random access request OR RRC message comprising an RRC resume request message based on the list of allowed CAG of the wireless device) in an RRC inactive state that is registered to the network (See Para. 0152; the wireless device (i.e., UE) is RRC inactive state); and
(See FIG. 21 & Para. 0189-0191; determine (e.g., Cell 1, Cell 2, Cell 3, Cell 4) that is allowed to access secondary cell configuration in response to the random access request so that the UE add the at least one of the CAG to allowed CAG).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include receive a radio resource control (RRC) resume request message in a closed access group (CAG) cell from a user equipment (UE) in an RRC inactive state that is registered to the network as taught by Park in the system of Interdigital in order select a second cell associated with at least one second CAG (See abstract; lines 5-6).
Regarding claims 2 & 10: The combination of Interdigital and Park disclose a network /a method.
Furthermore, Interdigital discloses a network /a method, wherein the processing circuitry is configured to release a RRC connection by sending a RRC message in response to the at least one CAG ID is not being included in the allowed CAG list (See FIG. 1 & Page 2; sending a registration reject if no matching CAG ID is found).
Regarding claims 3 & 11: The combination of Interdigital and Park disclose a network /a method.
Furthermore, Park discloses a network /a method, wherein the RRC message is at least one of an RRC connection release message and an RRC connection reject message (See Para. 0173; NAS reject message).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the RRC message is at least one of an RRC connection  (See abstract; lines 5-6).
Regarding claims 4 & 12: The combination of Interdigital and Park disclose a network /a method.
Furthermore, Interdigital discloses a network /a method, wherein the RRC message comprises an information element indicating that the at least one CAG ID is not subscribed based on the released RRC connection (See FIG. 1 & Pages 2-3; no matching CAG ID is found).
Regarding claims 5 & 13: The combination of Interdigital and Park disclose a network /a method.
Furthermore, Interdigital discloses a network /a method, wherein the RRC message comprises the allowed CAG list based on the released RRC connection (See FIG. 1 & Page 1; a matching CAG ID is found).
Regarding claim 8: The combination of Interdigital and park disclose a network /a method.
Furthermore, Park discloses a network /a method, wherein the network receives the RRC resume request message when the UE initiating the RRC resume procedure for transitioning from an RRC inactive state to an RRC connected state in the CAG cell (See Para. 0153; the wireless device may transition a UE RRC state between an RRC idle state and an RRC connected state in both ways).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the network receives the RRC resume request message when the UE initiating the RRC resume procedure for transitioning from an RRC inactive state to  (See abstract; lines 5-6).
Regarding claims 16 & 19: Interdigital discloses a User Equipment (See FIG. 1; access and mobility management function (AMF)) in a wireless communication system, comprising:
	transmit a radio resource control (RRC) resume request message in a closed access group (CAG) cell (See section 4.1; accessing a CAG cell) to a network (See FIG. 1 & Pages 2-3; the UE receives a registration request via RRC from a base station); 
	receive an RRC resume message from the network in response to an identification that at least one CAG identifier (ID) broadcasted in a CAG cell is included in an allowed CAG list of the UE (See FIG. 1 & Pages 2-3; the AMF checks there is at least one match between CAG ID(s) from NR-RAN allowed CAG list from the subscription in response to the registration request).
Interdigital does not explicitly disclose that the UE comprising: a radio communications circuitry; and a processing circuitry, coupled with the radio communications circuitry, configured to: transmit a radio resource control (RRC) resume request message in a closed access group (CAG) cell to a network, in an RRC inactive state that is registered to the network; receive an RRC resume message from the network in response to an identification that at least one CAG identifier (ID) broadcasted in a CAG cell is included in an allowed CAG list of the UE.
	However, Park from the same field of endeavor discloses UE (See FIG. 21 & Para. 0071; User Equipment (UE)) comprising: a radio communications circuitry (See FIG. 21 & Para. 0071; UE includes transceiver); and a processing circuitry (See FIG. 21 & Para. 0071; UE includes one or more processors), coupled with the radio communications circuitry, configured to: 
(See FIG. 21 & Para. 0189; the UE transmits an RRC message comprising random access request or an RRC resume request message based on the list of allowed CAG of the wireless device)), in an RRC inactive state that is registered to the network (See Para. 0152; the wireless device (i.e., UE) is RRC inactive state);
	receive an RRC resume message from the network in response to an identification that at least one CAG identifier (ID) broadcasted in a CAG cell is included in an allowed CAG list of the UE (See FIG. 21 & Para. 0189-0191; receive configuration parameter for the cells and CAD ID which determine (e.g., Cell 1, Cell 2, Cell 3, Cell 4) for the UE that is allowed to access secondary cell configuration in response to the random access request so that the UE add the at least one of the CAG to allowed CAG).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include the UE comprising: a radio communications circuitry; and a processing circuitry, coupled with the radio communications circuitry, configured to: transmit a radio resource control (RRC) resume request message in a closed access group (CAG) cell to a network, in an RRC inactive state that is registered to the network; receive an RRC resume message from the network in response to an identification that at least one CAG identifier (ID) broadcasted in a CAG cell is included in an allowed CAG list of the UE as taught by Park in the system of Interdigital in order select a second cell associated with at least one second CAG (See abstract; lines 5-6).


	Claims 6 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Interdigital, in view of Park, further in view of 3GPP et al. (hereinafter referred as 3GPP) NPL document, “Study on security for 5GS enhanced support of vertical and LAN service” (as disclosed in the IDS).
Regarding claims 6 & 14: The combination of Interdigital and Park disclose all the limitations of the claimed invention with an exception of wherein the processing circuitry is configured to determine the at least one CAG identifier based on mobility restrictions received from an Access and Mobility Management function (AMF) entity, wherein the processing circuitry is configured to receive the allowed CAG list from the AMF entity. 
	However, 3GPP from the same field of endeavor discloses wherein the processing circuitry is configured to determine the at least one CAG identifier based on mobility restrictions received from an Access and Mobility Management function (AMF) entity, wherein the processing circuitry is configured to receive the allowed CAG list from the AMF entity (See Fig. 6.3.2-1 & Pages 19-21; an AMF of the serving network receives from an RAN, a registration Request (SUCI) with a CAG ID (identifier of a CAG cell which a UE accesses).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include determining the at least one CAG identifier based on mobility restrictions received from an Access and Mobility Management function (AMF) entity, wherein the processing circuitry is configured to receive the allowed CAG list from the AMF entity as taught by 3GPP into the combined system of Park and Interdigital to enable enhanced support of Vertical and LAN services (See Para. 0007; Section 4; lines 1-2).

Allowable Subject Matter
9.	Claims 7, 15, 17-18 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Ryuet al. 2020/0314731 A1 (Title: Location reporting handling) (See abstract, Para. 0117, 0119 & 0131).
	B.	Talebi et al. 2020/0314701 A1 (Title: Handover for closed access group) (See abstract, Para. 0020, 0022 & 0056-0059).
	C.	Tangudu et al. 2020/0275279 A1 (See abstract, Para. 0007-0011, 0014 & 0061-0063).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076. The examiner can normally be reached M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469